Title: James Madison to Edward Everett, 30 November 1835
From: Madison, James
To: Everett, Edward


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Novr. 30. 1835
                            
                        
                        J. Madison tenders his thanks to Mr Everett for his interesting and eloquent address at Bloody Brook. It has
                            been read with much pleasure; and with a full perception of its parentage in all the lineaments of the Offspring.
                        
                            
                                
                            
                        
                    